          Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________________
                                                 )
ANTHONY BAEZ, JONATHAN BERMUDEZ,                 )
JERMAINE GONSALVES, and DEDRICK                  )
LINDSEY on behalf of themselves and all others   )
similarly situated;                              )
                                                 )                CIVIL ACTION NO.
                     Plaintiffs-Petitioners,     )                1:20-cv-10753-LTS
                                                 )
   v.                                            )
                                                 )
JOSEPH D. MCDONALD, JR., SHERIFF OF              )
PLYMOUTH COUNTY, in his official capacity,       )
ANTONE MONIZ, SUPERINTENDENT OF                  )
THE PLYMOUTH COUNTY CORRECTIONAL                 )
FACILITY, in his official capacity, and JOHN and )
JANE DOES, in their individual and official      )
capacities,                                      )
                     Defendants-Respondents.     )
____________________________________________)


                     MEMORANDUM OF LAW IN SUPPORT OF
                PETITIONERS’ MOTION FOR CLASS CERTIFICATION

                                           Introduction

       This action is filed on behalf of a class of individuals currently being detained by

Respondents-Defendants (“Respondents”) at the Plymouth County Correctional Facility

(“PCCF”) located in Plymouth, Massachusetts in connection with charges pending trial or

sentencing in the United States District Court for the District of Massachusetts. Each member of

the proposed class is at grave risk of contracting COVID-19 because of the life-threatening,

congregate conditions under which they are confined. Common questions of both fact and law

pervade this matter, and Respondents have acted and refused to act on grounds that are generally

applicable to the class as a whole, making class certification appropriate here.
           Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 2 of 16



        As explained below, the requirements of Federal Rules of Civil Procedure 23(a) and (b)

are amply met by the proposed class. The class is sufficiently numerous: approximately one

hundred and fifty federally detained individuals are currently being held at PCCF. See Petition1

at ¶139. All members of the class are bound together by common questions of law and fact –

most prominently, whether in the face of the lethal COVID-19 pandemic, the current conditions

of confinement at PCCF place the detainees’ safety and health at grave risk in a manner that

violates the class members’ constitutional rights. The named Petitioners are proper class

representatives because their claims are typical of the class members and because they and their

counsel will adequately and vigorously represent the class. Finally, Rule 23(b)(2) is satisfied

here because the Respondents have “acted or refused to act on grounds that apply generally to

the class” through creating and maintaining conditions that put the class at imminent risk of

contracting COVID-19, the deadly virus that is currently sweeping the globe.

        The Centers for Disease Control and Prevention (“CDC”) has advised that COVID-19 is

thought to spread primarily from person-to-person, between people who are in close contact with

one another (within about 6 feet), and through respiratory droplets produced when someone

speaks, coughs, or sneezes, including the touch of shared surfaces. Id. at ¶28. Accordingly, the

CDC has made clear that the only known effective measures to reduce the risk of contracting

COVID-19 are social distancing and rigorous attention to hygiene. See CDC, Coronavirus

Disease (COVID-19): How to Protect Yourself, (Mar. 18, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/prepare/prevention.html. (“The best way to prevent

illness is to avoid being exposed to this virus.”). The calls for individuals and organizations

throughout the world to adopt these measures has been uniform, and has led to entire nations,


1
 “Petition” refers to the Class Action Petition Seeking Writ of Habeas Corpus Under 28 U.S.C. §2241 and
Complaint for Declaratory and Injunctive Relief (filed April 17, 2020).

                                                       2
          Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 3 of 16



states, and cities being locked down, in an extraordinary and unprecedented battle to stop the

spread of this deadly virus. Indeed, 95% of the American population is under strict instructions

to stay at home. Id. at ¶40.

        Medical experts have recognized the obvious risk that is presented in congregate

environments similar to the facilities operated by Respondents. Dr. Josiah Rich, a Professor of

Medicine at Brown University and the co-founder of the Center for Prisoner Health and Human

Rights at The Miriam Hospital, has explained that, in light of the significant and heightened threat

posed by COVID-19 to individuals in incarcerated settings, “it is imperative to scale up efforts to

“decarcerate,” or release, as many detainees as possible.” Id. at ¶75; Petition at Exhibit C. He

opines that “public safety will be at even greater peril if we fail to mitigate risks associated with

confining too many people in correctional facilities during a pandemic.” Id. Dr. Regina Celeste

Larocque, an associate physician of infectious disease at Massachusetts General Hospital and an

Instructor at Harvard Medical School has explained that correctional facilities like PCCF “face a

very high risk of a COVID-19 outbreak.” Id. at ¶74; Petition at Exhibit D. She explains that “such

an outbreak would have disastrous consequences for the facility’s residents and staff, and the

broader community,” and it therefore “is urgent that [Respondents] institute a comprehensive

social distancing regimen at [PCCF] that must include elimination of shared cells if it is to be

successful.” Id. Dr. Jonathan Giftos, a current professor in the Department of Medicine at Albert

Einstein College of Medicine and a former Clinical Director of Substance Use Treatment for

NYC Health and Hospitals, Division of Correctional Health Services at Rikers Island has

recommended that “given the proximity and high numbers of inmates correctional staff and

healthcare workers at pretrial detention facilities . . . it is an urgent priority to reduce the number




                                                    3
           Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 4 of 16



of people in detention facilities, including PCCF, during this national public health emergency.”

Id. at ¶75; Petition at Exhibit E.

        At PCCF, however, detention for federal detainees is largely business as usual.

Respondents have continued to confine detainees in close proximity, without adequate soap,

disinfectant, sanitizer, toilet paper, and other daily anti-viral necessities. See generally Petition

at Exhibits H, I, J, K (detailing ongoing conditions of confinement at PCCF experienced by

Petitioners and federal detainees Anthony Baez, Jonathan Bermudez, Jermaine Gonsalves,

Dedrick Lindsey). The various Affidavits submitted by Petitioners include descriptions of cells

and other sleeping quarters that routinely require detainees to sleep closer than six feet to each

other. See, e.g., Exhibit H ¶ 4 (description from Petitioner Baez of a cell shared with four other

detainees where it is impossible to maintain six feet of separation). Petitioners also describe

routinely eating at tables that require detainees to be closer than six feet apart. See, e.g., Exhibit

K ¶ 4 (description by Petitioner Lindsay of tables that require detainees to eat in close proximity

to each other).

        Several recent court rulings have explained the significant health risks—to inmates, guards, and

the outside community at large—created by prison populations in the face of the COVID-19 epidemic.

See, e.g., Jimenez v. Wolf, No. 18-10225-MLW (D. Mass. Mar. 26, 2020) (ordering release of immigrant

detainee in the midst of the COVID-19 pandemic and noting that “being in a jail enhances risk” and that

in jail “social distancing is difficult or impossible”); United States v. Stephens, No. 15-cr-95-AJN, 2020

WL 1295155, at *2 (S.D.N.Y. Mar. 19, 2020) (ordering the release of inmate in Federal Bureau of      6




Prisons custody due, in part, to risk posed   by COVID-19 in the facility); In the Matter of the Extradition

of Alejandro Toledo Manrique, Case No. 19-mj-71055, 2020 WL 1307109, at *1 (N. D. Cal. March 19,

2020) (ordering change to conditions of bail for an individual to postpone incarceration, in part in light of

risk of vulnerability to the coronavirus) United States v. Barkman, No. 3:19-cr-0052-RCJ-WGC, 2020



                                                      4
          Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 5 of 16



U.S. Dist. LEXIS 45628 (D. Nev. Mar. 17, 2020). On March 22, 2020, the New Jersey Supreme Court

issued a consent order for the presumptive release of approximately 1,000 persons by March 26, 2020.

       Most recently, in Savino v. Hosgson, No. 20-10617-WGY, 2020 (D. Mass.) (Order of

April 8, 2020), a Court in this District certified a class action brought by Immigration and

Customs Enforcement (“ICE”) detainees at the Bristol County House of Correction addressing

the conditions of confinement at that facility. In that Order, the Court recognized the

“especially grim moment” presented by the COVID-19 pandemic, and has certified a class in

order to address the significant and serious concerns regarding “the health and safety of the

petitioners – as well as the other inmates, staff and the public.” Id. at 1-2. Those very same

concerns are presented in this action.

                               I. PROPOSED CLASS DEFINITION

       Petitioners propose to represent a Class of all federal detainees who are now or will be

held by Respondents-Defendants at the Plymouth County Correctional Facility (“PCCF”), a

facility located in Plymouth, Massachusetts. The proposed Class includes federal detainees

being held or to be held at PCCF prior to trial in the United States District Court for the District

of Massachusetts, as well as federal detainees who have plead or have otherwise been found

guilty of certain criminal offenses but have not yet been sentenced. See Petition at ¶ 138.

                      II.     PROPOSED CLASS REPRESENTATIVES

       The proposed class representatives are Anthony Baez, Jonathan Bermudez, Jermaine

Gonsalves and Dedrick Lindsey, all of whom are currently detained at PCCF in connection

with criminal charges pending in the United States District Court for the District of

Massachusetts. See Petition at Exhibits H, I, J, K.

       Petitioner Baez is a defendant currently being detained at PCCF as he awaits trial in a

criminal matter pending in the United States District Court for the District of Massachusetts. See

                                                   5
          Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 6 of 16



Petition, Exhibit H at ¶ 1. Mr. Baez is currently confined to a cell in PCCF that he shares with

four other detainees. Id. ¶ 4. The detainees share the same toilet. Id. In light of the size of the

cell, it is impossible for Mr. Baez to maintain six feet of separation from his other cellmates. Id.

¶¶ 5-6. Mr. Baez has not experienced any enforcement of “social distancing” protocols when he

has been out of his cell in the common areas for at PCCF. Id. He has also had limited access to

hand sanitizer, toilet paper and soap. Id. ¶ 8

       Petitioner Bermudez is a defendant currently being detained at PCCF as he awaits trial in

a criminal matter pending in the United States District Court for the District of Massachusetts.

See Petition, Exhibit I at ¶ 1. Mr. Bermudez has been assigned to a cell with one other individual.

Id. ¶ 4. The cell is small, and the two detainees share the same toilet. Id. Mr. Bermudez has had

limited access to soap and hand sanitizer. Id. ¶¶ 6-7. He remains fearful for his health and safety

at PCCF due to the conditions at the facility and the coronavirus pandemic. Id. ¶ 16.

       Petitioner Gonsalves is a defendant currently being detained at PCCF as he awaits trial in

a criminal matter pending in the United States District Court for the District of Massachusetts.

See Petition, Exhibit J at ¶ 1. Mr. Gonsalves is housed in a cell with another inmate. Id. ¶ 4. It is

not possible for Mr. Gonsalves and his cellmate to maintain a distance of six feet when they are

in the cell together. Id. Mr. Gonsalves has not observed any effort at PCCF to enforce social

distancing between detainees at meals or in other common areas of the facility. Id. ¶¶ 5-6. He

describes PCCF as “a dirty environment” and states that “there have been no visible efforts to

improve cleanliness as a result of the pandemic.” Id. ¶ 9.

       Petitioner Lindsey is a defendant currently being detained at PCCF as he awaits trial in a

criminal matter pending in the United States District Court for the District of Massachusetts. See

Petition, Exhibit K at ¶ 2. Petitioner Lindsey is currently residing in a “dorm unit” at PCCF,



                                                   6
          Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 7 of 16



where 6-8 individuals share the same living quarters. Id. ¶ 4. The beds in the “dorm unit” are

next to one another and are not six feet apart. Id. The men living in his unit share meals at tables

where they cannot be more than six feet apart. Id. ¶ 5. Mr. Lindsey is fearful for his health at

PCCF due to his regular exposure to the other individuals in the unit he shares space with. Id. ¶

11.

                                          ARGUMENT

       Petitioners seek certification of the class described above under Federal Rule of Civil

Procedure 23. “By its terms, [Rule 23] creates a categorical rule entitling a plaintiff whose suit

meets the specified criteria to pursue his claim as a class action.” Shady Grove Orthopedic

Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 398 (2010). Class certification is thus

appropriate where the proposed class satisfies the four requirements of Rule 23(a) – numerosity,

commonality, typicality, and adequacy of representation – and at least one of the categories of

Rule 23(b). These criteria are met here, where the numerous civil immigration detainees who

form the proposed class are all being held by one institution and uniformly placed at risk of

contracting the COVID-19 virus due to their conditions of confinement.

       Actions such as the instant one are particularly amenable to class treatment. Rule 23 was

enacted to “facilitate the bringing of class actions in the civil-rights area.” 7A Wright & Miller,

Federal Practice & Procedure §1775 (3d ed. 2018). The arguments in favor of class certification

are especially strong in this context, where individual class members are unlikely to be able to

pursue their claims individually. Even under typical circumstances, federal detainees are hard-

pressed to bring their own civil claims, since they are all detained, and many do not speak

English. These difficulties are compounded even further in the current moment, when

Massachusetts (like much of the rest of the world) is essentially on lock-down. Class



                                                  7
             Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 8 of 16



certification is particularly appropriate here, and all the requisite elements of Rule 23 have been

met.

I.      The Proposed Class Meets the Requirements of Rule 23(a).

        A.      The proposed class is so numerous that joinder would be impractical.

        The proposed class satisfies the requirement that the class be “so numerous that joinder of

all members is impracticable.” Fed. R. Civ. P. 23(a)(1). The First Circuit has recognized that this

is only a “low threshold,” Garcia-Rubiera v. Calderon, 570 F.3d 443, 460 (1st Cir. 2009). “[A]

class size of forty or more will generally suffice in the First Circuit.” Reid, 297 F.R.D. at 189.

        Here, on information and belief, there are currently more than one hundred and fifty (150)

federal detainees who are being housed at PCCF. See Petition at ¶ 87. Many of these detainees

are necessarily indigent and lack the financial resources to bring individual claims. Torrezani v.

VIP Auto Detailing, Inc., 318 F.R.D. 548, 554 (D. Mass. 2017) (class certification is favored

where the Court “can reasonably infer that substantially all of the class members have limited

financial resources....”).

        Moreover, while the pace of arrests and detentions in this District may have slowed, new

federal detainees may continue to be admitted to PCCF, rendering the current number of

detainees “merely the floor for this numerosity inquiry.” Reid, 297 F.R.D. at 189. The fact that

future detainees form a part of the proposed class makes joinder, already an infeasible option,

that much more impracticable. Id.

        B.      The proposed class representatives present issues of fact and law in common
                with the class.

        Rule 23(a)(2) requires that “questions of law or fact” be “common to the class.” Fed. R.

Civ. P. 23(a)(2). Commonality requires the identification of an issue that by its nature “is capable

of classwide resolution—which means that determination of its truth or falsity will resolve an


                                                  8
           Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 9 of 16



issue that is central to the validity of each one of the claims in one stroke.” Dukes v. Wal-Mart

Stores, Inc., 564 U.S. 338, 350 (2011). A single common issue is sufficient to establish

commonality. Id. at 359 (“We quite agree that for purposes of Rule 23(a)(2) even a single

common question will do....”) (internal quotation marks, brackets, and citations omitted). For this

reason, the First Circuit has recognized that, like numerosity, the commonality requirement is “a

low bar....” In re New Motor Vehicles Canadian Exp. Antitrust Litig., 522 F.3d 6, 19 (1st Cir.

2008).

         This case satisfies the requirement of at least “a single common question” that is shared

by all members of the proposed class. Among others: Whether the conditions of confinement at

PCCF, under the current conditions and in light of the COVID-19 pandemic, render class

members’ confinement a punishment that violates constitutional standards. All of the class

members either have been, or will be, subjected to these common conditions, and a

determination that Respondents’ conduct is unconstitutional will therefore “resolve an issue

that is central to the validity” of each and every class member’s detention. Dukes, 564 U.S. at

350 (2011).

         The fact that certain details relating to their individual conditions of confinement might

vary between class members does not defeat commonality. Reid, 297 F.R.D. at 191 (class

certification granted despite individual differences among class members, where common issues

pervade). And in fact, conditions experienced at PCCF by the proposed class representatives are

shared with other members of the proposed class. Since the COVID-19 epidemic began, PCCF

has continued to confine detainees in close proximity, without adequate soap, toilet paper, and

other daily necessities. See Petition at Exhibit H, ¶4, 5-6, 8; Exhibit I, ¶4, 6, 7, 16; Exhibit J, ¶4,

5-6, 9; Exhibit K, ¶4, 5, 11.



                                                    9
          Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 10 of 16



        Indeed, “social distancing” is essentially impossible for all of the class members, just as it

is for the proposed class representatives. See Petition at Exhibit H, ¶4, 5-6; Exhibit I, ¶8-9;

Exhibit J, ¶4-5; Exhibit K, ¶4-5. Beds are in close proximity to each other and meals are eaten in

close quarters. Id. Basic hygiene protections are largely unavailable. See Petition at Exhibit H,

¶8-9; Exhibit I, ¶5-7,9-10; Exhibit J, ¶7-9; Exhibit K, ¶9. While the rest of the country scours

grocery store shelves for Purell, the class members lack even the basics of adequate soap and

toilet paper. Id.

        As courts have repeatedly recognized, even under the more stringent standards applicable

to class actions that seek damages under Rule 23(b)(3), class action treatment is appropriate

despite the existence of individual differences. Tyson Foods, Inc. v. Bouaphakeo, --- U.S. ---, 136

S.Ct. 1036, 1045 (2016) (“When one or more of the central issues in the action are common to

the class and can be said to predominate, the action may be considered proper under Rule

23(b)(3) even though other important matters will have to be tried separately, such as damages or

some affirmative defenses peculiar to some individual class members.”) (internal quotation

marks and citations omitted). Where, as here, the commonalities are readily apparent, Rule 23 is

amply satisfied.

        C.      The class representatives’ claims are typical of those of the class.

        Where commonality looks to the relationship among class members generally,

typicality under Rule 23(a)(3) focuses on the relationship between the proposed class

representative and the rest of the class. See George v. Nat’l Water Main Cleaning Co., 286

F.R.D. 168, 176 (D.Mass. 2012) (citing 1 William B. Rubenstein, Newberg on Class Actions §

3:26 (5th ed. 2012)). In practice, however, the analysis of typicality and commonality “tend to

merge.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157 n.13 (1982). To satisfy Rule



                                                  10
         Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 11 of 16



23(a)(3), “a class representative must be part of the class and possess the same interest and

suffer the same injury as the class members.” Id. at 156.

       Typicality is “‘not highly demanding’ because ‘the claims only need to share the same

essential characteristics, and need not be identical.’” Payne v. Goodyear Tire & Rubber Co., 216

F.R.D. 21, 24-25 (D.Mass. 2003), quoting 5 Moore’s General Practice § 23.24[4]. “For purposes

of demonstrating typicality, ‘[a] sufficient nexus is established if the claims or defenses of the

class and the class representative arise from the same event or pattern or practice and are based on

the same legal theory.’” In re Relafen Antitrust Litig., 231 F.R.D. 52, 69 (D.Mass. 2005), quoting

In re Terazosin Hydrochloride Antitrust Litig., 220 F.R.D. 672, 686 (S.D. Fla. 2004).

       Here, the interests of the proposed class representatives and the proposed class members

are aligned. Cf. Faherty v. CVS Pharmacy, Inc., 2011 U.S.Dist.LEXIS 23547, at *6 (D.Mass.,

March 9, 2011) (noting that the alignment need not be perfect). The proposed class

representatives are members of the class, have suffered the same injuries as the proposed class

members, and have been injured by Defendants’ actions and inactions that have led to

conditions of confinement that threaten the health and safety of all class members. Under such

circumstances, the representative’s claims are “obviously typical of the claims ... of the class,”

and satisfy Rule 23(a)(3). See Baggett v. Ashe, 2013 U.S.Dist.LEXIS 73202, at *2 (D. Mass.

May 23, 2013); see also Armstrong v. Davis, 275 F.3d 849, 869 (9th Cir. 2001) (typicality

requirement is satisfied when “the cause of the injury is the same—here, the Board’s

discriminatory policy and practice”).

       There is, moreover, no risk that issues involving the named Plaintiffs’ individual claims

will impede their litigation on behalf of the class. Because the named Plaintiffs are challenging

the same practices and seeking the same relief without regard to the outcome of their own efforts



                                                  11
         Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 12 of 16



to obtain release from unconstitutional conditions of confinement, they “can fairly and adequately

pursue the interests of the absent class members without being sidetracked by [their] own

particular concerns.” In re Credit Suisse-AOL Sec. Litig., 253 F.R.D. 17, 23 (D.Mass. 2008).

       D.        The proposed class representatives and class counsel can adequately
                 represent the class.

       Finally, the named plaintiffs and their counsel will “fairly and adequately protect the

interests of the class.” Fed. R. Civ. P. 23(a)(4). Two factors must be satisfied to fulfill this

prerequisite: “(1) the absence of potential conflict between the named plaintiff and the class

members and (2) that counsel chosen by the representative parties is qualified, experienced and

able to vigorously conduct the proposed litigation.” Adair v. Sorenson, 134 F.R.D. 13, 18 (D.

Mass. 1991), quoting Andrews v. Bechtel Power Corp., 780 F.2d 124, 130 (1st Cir. 1985)

(internal quotations omitted).

       Here, “the interests of the representative party will not conflict with the interests of any of

the class members,” Andrews v. Bechtel Power Corp., 780 F.3d 124, 130 (1st Cir. 1985), because

– as already explained – those interests are aligned. The named Plaintiffs have alleged the same

injuries, arising from the same conduct, and they seek the same injunctive and declaratory relief,

which will apply equally to the benefit of all class members.

       In addition, “counsel chosen by the representative party is qualified, experienced and able

to vigorously conduct the proposed litigation.” Id. The Petitioners are represented by pro bono

attorneys from WilmerHale LLP and Todd & Weld LLP. Collectively, counsel has significant

experience in the areas of criminal law, constitutional law, and class action litigation. For the

same reasons, counsel also satisfy the requirements of Rule 23(g) and should be appointed as

class counsel.




                                                  12
         Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 13 of 16



II.    The Proposed Class Meets the Requirements of Rule 23(b)

       “In addition to meeting the four requirements of Rule 23(a),” the Plaintiffs “must show

that the proposed class falls into one of the three defined categories of Rule 23(b).” Reid, 297

F.R.D. at 192. Here, the most applicable category is described in Rule 23(b)(2), which applies

when “the party opposing the class has acted or refused to act on grounds generally applicable

to the class, so that final injunctive relief or corresponding declaratory relief is appropriate

with respect to the class as a whole.”

        The “prime examples” of Rule 23(b)(2) cases, Amchem Prods., Inc. v. Windsor, 521 U.S.

591, 614 (1997), are cases like this one, where the claim asserts that the Respondents have

“engaged in unlawful behavior towards a defined group.” Reid, 297 F.R.D. at 193. The rule

applies, moreover, where “a single injunction or declaratory judgment would provide relief to

each member of the class” (as opposed, for example, to cases in which each class member would

need an individual injunction or declaration, or in which each class member would be entitled to

an individualized award of money damages). Dukes, 564 U.S. at 360-61.

        The claims asserted in the Petition and Complaint satisfy these requirements.

Respondents have engaged in unconstitutional behavior towards the entire class. Every member

of the class is at imminent risk of being infected by COVID-19, due to their conditions of

confinement at PCCF. And, because every member of the class is entitled to relief from these

unconstitutional conditions, an appropriate injunction or declaration will provide relief on a

class-wide basis. “The key to the (b)(2) class is the indivisible nature of the injunctive or

declaratory remedy warranted – the notion that the conduct is such that it can be enjoined or

declared unlawful only as to all of the class members or as to none of them. Dukes, 564 U.S. at

360; see also Savino, supra, at 24-25 (explaining that a uniform remedy may be possible in



                                                  13
            Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 14 of 16



proposed class action “whether in the form of declaratory relief or . . . an injunction ordering the

government to reduce crowding of Detainees”) (citing Brown v. Plata, 563 U.S. 493, 502

(2011)).

                                            CONCLUSION

           Plaintiffs respectfully ask the Court to:

       (1)        Certify a class consisting all federal detainees who are now or will be held by

       Respondents-Defendants at the Plymouth County Correctional Facility (“PCCF”), a

       facility located in Plymouth, Massachusetts;

       (2)        Appoint named Petitioners as class representatives; and

       (3)        Appoint undersigned counsel as class counsel in this action.




                                                       14
         Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 15 of 16



                        Respectfully submitted,

                        ANTHONY BAEZ, JONATHAN BERMUDEZ,
                        JERMAINE GONSALVES, and DEDRICK LINDSEY
                        on behalf of themselves and all others similarly situated,

                        By their attorneys,


/s/ Daniel J. Cloherty                         /s/Emily Schulman
Daniel J. Cloherty (BBO #565772)               Emily Schulman (BBO #566374)
Saraa Basaria (BBO #685705)                    WILMER CUTLER PICKERING
TODD & WELD LLP                                HALE AND DORR LLP
One Federal Street, Floor 27                   60 State Street
Boston, MA 02110                               Boston, MA 02109
(617) 720-2626                                 (617) 526-6077
dcloherty@toddweld.com                         emily.schulman@wilmerhale.com
sbasaria@toddweld.com
                                               David E. Rudin (pro hac vice pending)
                                               WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
                                               7 World Trade Center
                                               250 Greenwich Street
                                               New York, NY 10007
                                               (212) 936-7249
                                               david.rudin@wilmerhale.com


Dated: April 17, 2020




                                                  15
         Case 1:20-cv-10753-LTS Document 7 Filed 04/17/20 Page 16 of 16



                                 CERTIFICATE OF SERVICE

I, Daniel J. Cloherty, counsel for Petitioners, hereby certify that on this date this document has

been filed through the ECF system and will be sent electronically to the registered participants as

identified on the Notice of Electronic Filing (NEF); this document is being served by first class

mail to the Respondents c/o Patrick Lee, Director of Legal/Civil Process, Plymouth County

Sheriff's Department, 24 Long Pond Road, Plymouth, MA 02360 and by email at

plee@pscdma.org.

       I further certify that a copy of this document is also being served on this date by mail to

the United States Attorney's Office for the District of Massachusetts, One Courthouse Way,

Boston, MA 02210 Attn: Rayford A. Farquhar, Civil Chief, and by email to

rayford.farquhar@usdoj.gov.

                                      /s/ Daniel J. Cloherty
                                      Daniel J. Cloherty

Date: April 17, 2020




                                                 16
